TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00713-CV




Carl L. Yeckel, Appellant

v.

Greg Abbott, Attorney General of the State of Texas and the Carl B.
and Florence E. King Foundation, Appellees




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 77995-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Appellant Carl L. Yeckel has notified this Court that he has filed for bankruptcy
protection (United States Bankruptcy Court, N.D. Texas, chapter 11, case number 05-39136-SAF-11).  Accordingly, his appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file
a motion to reinstate upon the occurrence of an event that would allow the case to proceed.  See Tex.
R. App. P. 8.3.  Failure to notify this Court of a lift of the automatic stay or the termination of the
bankruptcy case may result in the dismissal of the cause for want of prosecution.  See Tex. R. App.
P. 42.3(b).
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Filed:   October 13, 2005